Citation Nr: 1725781	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial rating for a right ankle disability, rated 0 percent prior to July 15, 2010, and rated 10 percent as of July 15, 2010.

(The claims of entitlement to service connection for bilateral knee disabilities and sleep apnea are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2011, the Board denied all claims, except for the increased rating claim, which was remanded for additional development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims.  The Court vacated and remanded five claims in a March 2013 memorandum decision.  Subsequently, and in accordance to the Court directives, the Board remanded all previous denied claims for further development, which included a Board hearing for the claims for service connection for hearing loss and tinnitus, and entitlement to an increased rating for a right ankle disability.  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge for the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and entitlement to an increased rating for a right ankle disability.  A transcript of that hearing is of record.

The Board notes that, as it pertains to these issues listed herein, a panel decision is not required, as testimony for these issues was only presented once before the undersigned Veterans Law Judge, during the September 2016 hearing.  
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claims for service connection for hearing loss and tinnitus, the Board notes that the Veteran was most recently provided a VA examination in February 2008, more than nine years ago.  In that examination, the VA examiner ultimately concluded that there was no evidence with regard to the Veteran suffering from hearing loss or tinnitus during or directly after his service; and therefore it was less likely than not that the Veteran's current hearing loss and tinnitus were due to any injury or incurrence during service.  The evidence submitted since that examination, to specifically include the September 2016 hearing, where the Veteran explicitly noted that he had hearing loss and tinnitus since exposure to noise during service, contradicts the rationale of the former examiner.  The Board finds that evidence, while lay evidence, significantly reduces the probative value of the previous examination, and therefore a new examination must be provided to determine the etiology of the claimed disabilities. 

Similarly, with regard to the claim for an increased rating for a service-connected right ankle disability, the Board finds that the Veteran was last provided an examination in September 2011, nearly six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Board notes that claims of a worsening condition regarding the ankle disability have been set forth by the Veteran since that examination. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993). The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability and functional loss.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased ratings for his right ankle. Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the claims.  

2.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss and tinnitus are etiologically related to an injury or disease in service.  The examiner must explicitly address any lay contentions of the Veteran with regard to continuing symptomology during and after service to the present.  A rationale for the opinion should be provided.

3.  Schedule the Veteran for a VA examination of the right ankle.  Any and all necessary evaluations, studies, and tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner is requested to report complaints and clinical findings pertaining to the right ankle disability in detail.  In addition the examiner should specifically address the following: 

(a)  Identify all orthopedic pathology related to the Veteran's right ankle.  Document range of motion of the ankle in degrees.

(b)  Discuss whether the Veteran has additional functional loss in the right ankle disability due to painful motion, weakened movement, excess movement, excess fatigability, incoordination, or on flare up. 

c)  State whether or not there is any ankylosis, malunion of the subastragalar or tarsal joint, astragalectomy, or arthritis.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


